 



Exhibit 10.1
DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT
          This Director and Officer Indemnification Agreement, dated as of
____________, 200___(this “Agreement”), is made by and between GenCorp Inc., an
Ohio corporation (the “Company”), and ____________(the “Indemnitee”), a director
and/or officer of the Company.
RECITALS
          A. The Indemnitee is currently serving as a director and/or officer of
the Company, and the Company desires that the Indemnitee continue serving in
such capacity. The Indemnitee is willing, subject to certain conditions,
including the execution and performance of this Agreement by the Company, to
continue serving in such capacity.
          B. In addition to the indemnification to which the Indemnitee is
entitled under the Amended Code of Regulations of the Company (the
“Regulations”), the Company has obtained, at its sole expense, insurance
protecting the Company and its officers and directors, including the Indemnitee,
against certain losses arising out of any threatened, pending or completed
action, suit, or proceeding to which such persons may be made or are threatened
to be made parties.
          NOW, THEREFORE, in order to induce the Indemnitee to serve or continue
to serve in his current capacity, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Company and
the Indemnitee agree as follows:
     1. CONTINUED SERVICE
          The Indemnitee shall serve or continue to serve as a director and/or
officer of the Company so long as he is duly elected in accordance with the
Regulations or until he resigns in writing or is removed from office in
accordance with applicable law.
     2. INITIAL INDEMNITY
          (a) The Company shall indemnify the Indemnitee if or when he is a
party or is threatened to be made a party to any threatened, pending or
completed action, suit, proceeding or claim, whether civil, criminal,
administrative or investigative (other than an action by or in the right of the
Company), by reason of the fact that he is or was a director and/or officer of
the Company or is or was serving at the request of the Company as a director,
trustee, officer, employee, member, manager or agent of another corporation,
domestic or foreign, nonprofit or for profit, a limited liability company, or a
partnership, joint venture, trust or other enterprise, or by reason of any





--------------------------------------------------------------------------------



 



action alleged to have been taken or omitted in any such capacity, against any
and all costs, charges, expenses (including fees and expenses of attorneys or
others; all such costs, charges and expenses being herein jointly referred to as
“Expenses”), judgments, fines and amounts paid in settlement actually incurred
by the Indemnitee in connection therewith, including any appeal of or from any
judgment or decision, (i) in the case of an Indemnitee that is a director of the
Company, unless it is proved by clear and convincing evidence in a court of
competent jurisdiction that the Indemnitee’s action or failure to act involved
an act or omission undertaken with deliberate intent to cause injury to the
Company or undertaken with reckless disregard for the best interests of the
Company and (ii) in the case of an Indemnitee that is an officer of the Company
but not a director of the Company, if the Indemnitee acted in good faith and in
a manner which he reasonably believed to be in or not opposed to the best
interests of the Company. In addition, with respect to any criminal action or
proceeding, indemnification hereunder shall be made only if the Indemnitee had
no reasonable cause to believe his conduct was unlawful. The termination of any
action, suit, proceeding or claim by judgment, order, settlement or conviction,
or upon a plea of nolo contendere or its equivalent, shall not, of itself,
create a presumption that the Indemnitee did not satisfy the foregoing
applicable standard of conduct.
          (b) The Company shall indemnify the Indemnitee if or when he is a
party or is threatened to be made a party, to any threatened, pending or
completed action, suit, proceeding or claim by or in the right of the Company to
procure a judgment in its favor, by reason of the fact that the Indemnitee is or
was a director and/or officer of the Company or is or was serving at the request
of the Company as a director, trustee, officer, employee, member, manager or
agent of another corporation, domestic or foreign, nonprofit or for profit, a
limited liability company, or a partnership, joint venture, trust or other
enterprise, or by reason of any action alleged to have been taken or omitted in
any such capacity, against any and all Expenses, judgments, fines and amounts
paid in settlement actually incurred by the Indemnitee in connection therewith,
including any appeal of or from any judgment or decision, (i) in the case of an
Indemnitee that is a director of the Company, unless it is proved by clear and
convincing evidence in a court of competent jurisdiction that the Indemnitee’s
action or failure to act involved an act or omission undertaken with deliberate
intent to cause injury to the Company or undertaken with reckless disregard for
the best interests of the Company and (ii) in the case of an Indemnitee that is
an officer of the Company but not a director of the Company, if the Indemnitee
acted in good faith and in a manner which he reasonably believed to be in or not
opposed to the best interests of the Company. Notwithstanding the foregoing
provisions of this Section 2(b), no indemnification pursuant to this Section
2(b) shall be made (A) in the case of an Indemnitee that is an officer but not a
director of the Company, in respect of any claim, issue or matter as to which
the Indemnitee is adjudged to be liable for negligence or misconduct in the
performance of his duty to the Company unless, and only to the extent that, the
court of common pleas or other court in which such action, suit, proceeding or
claim was brought determines, notwithstanding any adjudication of liability,
that in view of all the circumstances of the case the Indemnitee is fairly and
reasonably entitled to indemnity for such Expenses, judgments, fines and amounts
paid in settlement as such court of

-2-



--------------------------------------------------------------------------------



 



common pleas or other court shall deem proper, or (B) in the case of an
Indemnitee that is a director of the Company, in respect of any action, suit,
proceeding or claim in which the only liability asserted against the Indemnitee
is pursuant to Section 1701.95 of the Ohio Revised Code (the “ORC”).
          (c) Any indemnification under Section 2(a) or 2(b) hereof (unless
ordered by the court in which such action, suit, proceeding or claim was
brought) shall be made by the Company only upon a determination relating to the
specific case that indemnification of the Indemnitee is proper in the
circumstances because he has met the applicable standard of conduct set forth in
Section 2(a) or 2(b) hereof. Prior to a Change in Control (as defined in
Section 5 hereof), such determination shall be made (i) by the Board of
Directors of the Company (the “Board”) by a majority vote or consent of a quorum
consisting of directors who were not and are not parties to or threatened with
such action, suit, proceeding or claim (“Disinterested Directors”) or (ii) if
such a quorum of Disinterested Directors is not available or if a majority of
such quorum so directs, by Independent Counsel in a written opinion to the Board
(with a copy to the Indemnitee; provided, however, that if the Indemnitee is no
longer serving as a director of the Company or as an officer of the Company at
the time that such action, suit, proceeding or claim is initiated, then such
determination shall be made by Independent Counsel in a written opinion to the
Board (with a copy to the Indemnitee), unless the Indemnitee shall have elected
in writing to have such determination made by a majority vote or consent of a
quorum of Disinterested Directors, in which case such determination shall be
made by such quorum of Disinterested Directors. Following a Change in Control,
such determination shall be made by Independent Counsel in a written opinion to
the Board (with a copy to Indemnitee), unless the Indemnitee shall have elected
in writing to have such determination made by a majority vote or consent of a
quorum consisting of Disinterested Directors, in which case such determination
shall be made by such quorum of Disinterested Directors. For purposes of this
Agreement, the term “Independent Counsel” means nationally recognized legal
counsel designated for such purpose by the Indemnitee and reasonably acceptable
to a majority of the Continuing Directors (as defined in Section 5 hereof), even
if less than a quorum, which shall not be an attorney, or a firm having
associated with it an attorney, who has been retained by or who has performed
services for (x) the Company, (y) any person who may be indemnified in such
action, suit, proceeding or claim, or (z) any holder of 5% or more of the shares
of any class of voting stock of the Company.
          (d) To the extent that the Indemnitee has been successful on the
merits or otherwise, including the dismissal of an action without prejudice, in
defense of any action, suit, proceeding or claim referred to in Section 2(a) or
2(b) hereof, or in defense of any claim, issue or matter therein, he shall be
indemnified against Expenses actually incurred by him in connection therewith.
          (e) Expenses actually incurred by the Indemnitee in defending any
action, suit, proceeding or claim referred to in Section 2(a) or 2(b) hereof, or
in defense of any claim, issue or matter therein, shall be paid by the Company
as they are incurred

-3-



--------------------------------------------------------------------------------



 



in advance of the final disposition of such action, suit, proceeding or claim
under the procedure set forth in Section 4(b) hereof.
          (f) For purposes of this Agreement, references to “other enterprises”
shall include employee benefit plans; references to “fines” shall include any
excise taxes assessed on the Indemnitee with respect to any employee benefit
plan; references to “serving at the request of the Company” shall include any
service as a director, officer, employee, member, manager or agent of the
Company which imposes duties on, or involves services by, the Indemnitee with
respect to an employee benefit plan, its participants or beneficiaries;
references to the masculine shall include the feminine; references to the
singular shall include the plural and vice versa; and the word including is used
by way of illustration only and not by way of limitation.
          (g) No amendment to the Amended Articles of Incorporation of the
Company (the “Articles”) or the Regulations may deny, diminish or encumber the
Indemnitee’s rights to indemnity pursuant to the Regulations, the ORC or any
other applicable law as applied to any act or failure to act occurring in whole
or in part prior to the date (the “Effective Date”) upon which the amendment was
approved by the shareholders of the Company. In the event that the Company shall
purport to adopt any amendment to its Articles or Regulations or take any other
action the effect of which is to deny, diminish or encumber the Indemnitee’s
rights to indemnity pursuant to the Articles, the Regulations, the ORC or any
such other law, such amendment shall apply only to acts or failures to act
occurring entirely after the Effective Date thereof.
     3. ADDITIONAL INDEMNIFICATION
          (a) Pursuant to Section 1701.13(E)(6) of the ORC, without limiting any
right which the Indemnitee may have pursuant to Section 2 hereof or any other
provision of this Agreement or the Articles, the Regulations, the ORC, any
policy of insurance or otherwise, but subject to any limitation on the maximum
permissible indemnity which may exist under applicable law at the time of any
request for indemnity hereunder and subject to the following provisions of this
Section 3, the Company shall indemnify the Indemnitee against any amount which
he is or becomes obligated to pay relating to or arising out of any claim made
against him because of any act, failure to act or neglect or breach of duty,
including any actual or alleged error, misstatement or misleading statement,
that he commits, suffers, permits or acquiesces in while acting in his capacity
as a director of the Company. The payments which the Company is obligated to
make pursuant to this Section 3 shall include any and all Expenses, judgments,
fines and amounts paid in settlement, actually incurred by the Indemnitee in
connection therewith including any appeal of or from any judgment or decision;
provided, however, that the Company shall not be obligated under this Section 3
to make any payment in connection with any claim against the Indemnitee:
     (i) to the extent of any fine or similar governmental imposition which the
Company is prohibited by applicable law from paying (as determined by final
order of a court of competent jurisdiction); or

-4-



--------------------------------------------------------------------------------



 



     (ii) to the extent based upon or attributable to the Indemnitee having
actually realized a personal profit to which he was not legally entitled,
including profit (A) from the purchase and sale by the Indemnitee of equity
securities of the Company which are recoverable by the Company pursuant to
Section 16(b) of the Securities Exchange Act of 1934 and (B) arising from
transactions in publicly traded securities of the Company which were effected by
the Indemnitee in violation of Section 10(b) of the Securities Exchange Act of
1934 or Rule 10b-5 promulgated thereunder.
          (b) A determination as to whether the Indemnitee shall be entitled to
indemnification under this Section 3 shall be made in accordance with Section
4(a) hereof. Expenses incurred by the Indemnitee in defending any claim to which
this Section 3 applies shall be paid by the Company as they are actually and
reasonably incurred in advance of the final disposition of such claim under the
procedure set forth in Section 4(b) hereof.
     4. CERTAIN PROCEDURES RELATING TO INDEMNIFICATION
          (a) For purposes of pursuing his rights to indemnification under
Section 3 hereof, the Indemnitee shall (i) submit to the Board a sworn statement
of request for indemnification substantially in the form of Exhibit 1 attached
hereto and made a part hereof (the “Indemnification Statement”) averring that he
is entitled to indemnification hereunder and (ii) present to the Company
evidence in reasonable detail of all amounts for which indemnification is
requested. Submission of an Indemnification Statement to the Board shall create
a presumption that the Indemnitee is entitled to indemnification hereunder, and
the Company shall, within 30 calendar days after submission of the
Indemnification Statement, make the payments requested in the Indemnification
Statement to or for the benefit of the Indemnitee, unless (A) within such
30-calendar-day period by the vote or consent of a majority of the Continuing
Directors, even if less than a quorum, shall determine that the Indemnitee is
not entitled to indemnification under Section 3 hereof, (B) such vote shall be
based upon clear and convincing evidence sufficient to rebut the foregoing
presumption, and (C) the Company shall notify the Indemnitee within such period
of such vote, which notice shall disclose with particularity the evidence upon
which the vote is based. The foregoing notice shall be sworn to by each
Continuing Director who participated in the vote and voted to deny
indemnification. The provisions of this Section 4(a) are intended to be
procedural only and shall not affect the right of Indemnitee to indemnification
under Section 3 hereof so long as Indemnitee follows the prescribed procedure,
and any determination by a majority of the Continuing Directors that the
Indemnitee is not entitled to indemnification and any failure to make the
payments requested in the Indemnification Statement shall be subject to de novo
judicial review by any court of competent jurisdiction.
          (b) For purposes of obtaining payments of Expenses in advance of final
disposition pursuant to Section 2(e) hereof or the last sentence of Section 3(b)
hereof, the Indemnitee shall submit to the Company a sworn request for
advancement

-5-



--------------------------------------------------------------------------------



 



of Expenses substantially in the form of Exhibit 2 attached hereto and made a
part hereof (the “Undertaking”), averring that he has incurred or in good faith
expects to incur actual Expenses in defending an action, suit, proceeding or
claim referred to in Section 2(a) or 2(b) hereof or any claim referred to in
Section 3 hereof, or pursuant to Section 10 hereof. Unless determined in a final
order of a court of competent jurisdiction to be prohibited from payment at the
time of the Indemnitee’s act or omission at issue, or unless the only liability
asserted against the Indemnitee in the subject action, suit, proceeding or claim
is pursuant to ORC Section 1701.95, the Indemnitee shall be eligible to execute
Part A of the Undertaking by which he undertakes to: (i) (A) in the case of an
Indemnitee that is a director of the Company, repay such amount if it is proved
by clear and convincing evidence in a court of competent jurisdiction that the
Indemnitee’s action or failure to act involved an act or omission undertaken
with deliberate intent to cause injury to the Company or undertaken with
reckless disregard for the best interests of the Company and (B) in the case of
an Indemnitee that is an officer of the Company but not a director of the
Company, (1) repay such amount if (x) with respect to any action, suit,
proceeding or claim (other than an action by or in the right of the Company)
brought against the Indemnitee by reason of the fact that the Indemnitee is or
was an officer of the Company for which the Indemnitee has received advancement
of Expenses, it is determined that the Indemnitee did not act in good faith and
in a manner which he reasonably believed to be in or not opposed to the best
interests of the Company or (y) with respect to any action, suit, proceeding or
claim brought against the Indemnitee by or in the right of the Company for which
the Indemnitee has received advancement of Expenses, the Indemnitee is adjudged
to be liable for negligence or for misconduct in the performance of his duty to
the Company and the court has not determined that Indemnitee is entitled to
indemnification and (ii) reasonably cooperate, at the Company’s sole cost and
expense, with the Company concerning the action, suit, proceeding or claim. In
all cases, the Indemnitee shall be eligible to execute Part B of the Undertaking
by which he undertakes to repay such amount if it ultimately is determined by a
final order of a court of competent jurisdiction that he is not entitled to be
indemnified by the Company under this Agreement or otherwise. In the event that
the Indemnitee is eligible to and does execute both Part A and Part B of the
Undertaking, the Expenses which are paid by the Company pursuant thereto shall
be required to be repaid by the Indemnitee only if he is required to do so under
the terms of both Part A and Part B of the Undertaking. Upon receipt of the
Undertaking, the Company shall thereafter promptly pay such Expenses of the
Indemnitee as are noticed to the Company in reasonable detail arising out of the
matter described in the Undertaking. No security shall be required in connection
with any Undertaking.
     5. LIMITATION ON INDEMNITY
          Notwithstanding anything contained herein to the contrary, (a) the
Company shall not be required hereby to indemnify the Indemnitee with respect to
any action, suit, proceeding or claim that was initiated by the Indemnitee prior
to a Change in Control, unless the initiation by the Indemnitee of such action,
suit, proceeding or claim shall have been approved in advance by the vote or
consent of the Continuing

-6-



--------------------------------------------------------------------------------



 



Directors and (b) the Company shall not be required hereby to indemnify the
Indemnitee with respect to any action, suit, proceeding or claim that was
initiated by the Indemnitee following a Change in Control unless the initiation
by the Indemnitee of such action, suit, proceeding or claim was (i) to enforce
any rights to indemnification arising hereunder but relates to any action, suit,
proceeding or claim initiated by or on behalf of theCompany or any third party
prior to a Change in Control, (ii) authorized by an agreement other than this
Agreement entered into prior to a Change in Control to which the Company is a
party whether heretofore or hereafter entered, or (iii) otherwise ordered by the
court in which the suit was brought. For purposes of this Agreement, the term
“Continuing Director” means a director whose election or nomination for election
to the Board was approved by a majority of the members of the Board in office at
the time of such election or nomination (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination); provided,
however, that an individual shall not be a Continuing Director if such
individual’s election or appointment to the Board occurs as a result of an
actual or threatened election contest (as described in Rule 14a-12(c) of the
Securities Exchange Act) with respect to the election or removal of directors or
other actual or threatened solicitation of proxies or consents by or on behalf
of a person other than the Board. For purposes of this Agreement, the term
“Change in Control” means the earliest to occur of the following:
     (a) any “person” or “group” of related persons (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act) is or becomes the
beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act), directly or indirectly, of more than 50% of the total voting
power of the outstanding capital stock of the Company that is entitled generally
to vote in the election of directors of the Company;
     (b) the first day on which a majority of the members of the Board are not
Continuing Directors;
     (c) the sale, lease, transfer, conveyance or other disposition, in one or a
series of related transactions, of all or substantially all of the assets of the
Company and its subsidiaries taken as a whole to any “person” (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act); or
     (d) the adoption by the stockholders of the Company of a plan or proposal
for the liquidation or dissolution of the Company.
     6. SUBROGATION; DUPLICATION OF PAYMENTS
          (a) In the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights; provided,

-7-



--------------------------------------------------------------------------------



 



however, that such subrogation shall be subject to the Company executing an
instrument in writing satisfactory to the Indemnitee in his discretion under
which the Company agrees to fully indemnify, defend and hold harmless the
Indemnitee from any Expense or other liability that may arise therein or
therefrom.
          (b) The Company shall not be liable under this Agreement to make any
payment in connection with any claim made against Indemnitee to the extent
Indemnitee has actually received payment (under any insurance policy, the
Regulations or otherwise) of the amounts otherwise payable hereunder without any
reservation of rights or other claim for potential disgorgement thereof, as
determined by the Indemnitee in good faith.
     7. DEFENSE OF CLAIMS
          The Company shall be entitled to participate in the defense of any
threatened or pending action, suit, proceeding or claim in respect of which the
Indemnitee requests indemnification hereunder or to assume the defense thereof,
with counsel reasonably satisfactory to the Indemnitee; provided that if the
Indemnitee believes, after consultation with counsel selected by the Indemnitee,
that (a) the use of counsel chosen by the Company to represent the Indemnitee
would present such counsel with an actual or potential conflict, (b) the named
parties in any such action, suit, proceeding or claim (including any impleaded
parties) include both the Company and the Indemnitee and the Indemnitee shall
conclude that there may be one or more legal defenses available to him that are
different from or in addition to those available to the Company, (c) any such
representation by such counsel would be precluded under the applicable standards
of professional conduct then prevailing or (d) any such representation could be
reasonably expected to increase Indemnitee’s risk of liability, then the
Indemnitee shall be entitled to retain separate counsel (but not more than one
law firm plus, if applicable, local counsel in respect of any particular action,
suit, proceeding or claim) at the Company’s expense. The Company shall not,
without the prior written consent of the Indemnitee, effect any settlement of
any threatened or pending action, suit, proceeding or claim to which the
Indemnitee is, or could have been, a party unless such settlement solely
involves the payment of money and includes a complete and unconditional release
of the Indemnitee from all liability on any claims that are the subject matter
of such action, suit, proceeding or claim. The Indemnitee shall not unreasonably
withhold its consent to any proposed settlement; provided that the Indemnitee
may withhold consent to any settlement that does not provide a complete and
unconditional release of the Indemnitee.
     8. LIABILITY INSURANCE
          For the duration of the Indemnitee’s service as a director and/or
officer of the Company, and thereafter for so long as the Indemnitee shall be
subject to any pending or possible action, suit, proceeding or claim of the type
described in Section 2 hereof or any pending or possible claim of the type
described in Section 3 hereof, the Company shall cause to be maintained in
effect policies of directors’ and officers’

-8-



--------------------------------------------------------------------------------



 



liability insurance providing coverage for directors and/or officers of the
Company that is at least substantially comparable in scope and amount to that
provided by the Company’s current policies of directors’ and officers’ liability
insurance. The Company shall provide the Indemnitee with a copy of all
directors’ and officers’ liability insurance applications, binders, policies,
declarations, endorsements and other related materials, and shall provide the
Indemnitee with a reasonable opportunity to review and comment on the same.
Without limiting the generality or effect of the two immediately preceding
sentences, the Company shall not discontinue or significantly reduce the scope
or amount of coverage from one policy period to the next (a) without the prior
approval thereof by the vote or consent of a majority of the Continuing
Directors, even if less than a quorum or (b) if at the time that any such
discontinuation or significant reduction in the scope or amount of coverage is
proposed there are no Continuing Directors, without the prior written consent of
the Indemnitee. In all policies of directors’ and officers’ liability insurance
obtained by the Company, the Indemnitee shall be named as an insured in such a
manner as to provide the Indemnitee the same rights and benefits, subject to the
same limitations, as are accorded to the Company’s directors and officers most
favorably insured by such policy.
     9. SHAREHOLDER RATIFICATION
          The Company may, at its option, propose at any future meeting of
shareholders of the Company that this Agreement be ratified by the shareholders
of the Company; provided, however, that the Indemnitee’s rights hereunder shall
be fully enforceable in accordance with the terms hereof whether or not such
ratification is sought or obtained.
     10. FEES AND EXPENSES OF ENFORCEMENT
          It is the intent of the Company that the Indemnitee not be required to
incur the expenses associated with the enforcement of his rights under this
Agreement by litigation or other legal action because the cost and expense
thereof would substantially detract from the benefits intended to be extended to
the Indemnitee hereunder. Accordingly, if it should appear to the Indemnitee
that the Company has failed to comply with any of its obligations under this
Agreement or in the event that the Company or any other person initiates any
litigation or other legal action to declare this Agreement void or unenforceable
or to deny to, or to recover from, the Indemnitee the benefits intended to be
provided to the Indemnitee hereunder, the Company irrevocably authorizes the
Indemnitee from time to time to retain counsel of his choice, at the expense of
the Company as hereafter provided, to represent the Indemnitee in connection
with the initiation and prosecution by the Indemnitee of any litigation or other
legal action to enforce his rights under this Agreement or in connection with
the defense by the Indemnitee of any litigation or other legal action initiated
by the Company or any other person to declare this Agreement void or
unenforceable or to deny to, or to recover from, the Indemnitee the benefits
intended to be provided to the Indemnitee hereunder. Regardless of the outcome
thereof, the Company shall pay and be solely responsible for any and all costs,
charges, and expenses, including fees and expenses of attorneys

-9-



--------------------------------------------------------------------------------



 



and others, reasonably incurred by the Indemnitee in connection with any
litigation or other legal action referred to in the immediately preceding
sentence of this Section 10. In addition, the Company shall pay and be solely
responsible for the fees and expenses of any Independent Counsel.
     11. MERGER OR CONSOLIDATION
          In the event that the Company shall be a constituent corporation in a
consolidation, merger, or other reorganization, the Company, if it shall not be
the surviving, resulting, or acquiring corporation therein, shall require as a
condition thereto that the surviving, resulting, or acquiring corporation agree
to assume all of the obligations of the Company hereunder and to indemnify the
Indemnitee to the full extent provided herein. Whether or not the Company is the
resulting, surviving, or acquiring corporation in any such transaction, the
Indemnitee shall stand in the same position under this Agreement with respect to
the resulting, surviving, or acquiring corporation as he would have with respect
to the Company if its separate existence had continued.
     12. SEVERABILITY
          (a) The rights to indemnification provided by this Agreement shall not
be exclusive of any other rights of indemnification to which the Indemnitee may
be entitled under the Articles, the Regulations, the ORC or any other statute,
any insurance policy, other agreement or vote of shareholders or directors or
otherwise, as to any actions or failures to act by the Indemnitee, and shall
continue after he has ceased to be a director, officer, employee or agent of the
Company or other entity for which his service gives rise to a right hereunder,
and shall inure to the benefit of his heirs, executors and administrators. For
the avoidance of doubt, limitations on indemnification under any such other
agreement or right will not affect the parties’ relative rights hereunder.
          (b) Except as provided in Section 12(a) hereof, the rights to
indemnification provided by this Agreement are personal to Indemnitee and are
non-transferable by Indemnitee, and no party other than the Indemnitee is
entitled to indemnification under this Agreement.
          (c) If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to other persons or circumstances shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.
     13. SECURITY
          To ensure that the Company’s obligations pursuant to this Agreement
can be enforced by Indemnitee, the Company may, at its option, establish a trust
pursuant

-10-



--------------------------------------------------------------------------------



 



to which the Company’s obligations pursuant to this Agreement and other similar
agreements can be funded.
     14. NOTICES
          All notices and other communications hereunder shall be in writing and
shall be personally delivered or sent by recognized overnight courier service
(a) if to the Company, to the then-current principal executive offices of the
Company (Attention: General Counsel) or (b) if to the Indemnitee, to the last
known address of Indemnitee as reflected in the Company’s records. Either party
may change its address for the delivery of notices or other communications
hereunder by providing notice to the other party as provided in this Section 14.
All notices shall be effective upon actual delivery by the methods specified in
this Section 14.
     15. GOVERNING LAW
          This Agreement shall be governed by and construed in accordance with
the laws of the State of Ohio, without giving effect to the principles of
conflict of laws thereof.
     16. MODIFICATION
          This Agreement and the rights and duties of the Indemnitee and the
Company hereunder may be modified only by an instrument in writing signed by
both parties hereto.
     17. COUNTERPARTS
     This Agreement may be executed in any number of counterparts and each of
such counterparts will for all purposes be deemed to be an original, and all
counterparts together will constitute but one and the same instrument.

-11-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the date first above written.

            GENCORP INC.
      By:           Name:         Title:        

                        [Signature of Indemnitee]             

 



--------------------------------------------------------------------------------



 



Exhibit 1
INDEMNIFICATION STATEMENT
STATE OF _________________)
) SS
COUNTY OF ________________)
          I, ________________________, being first duly sworn, do depose and say
as follows:
          1. This Indemnification Statement is submitted pursuant to the
Indemnification Agreement, dated ____________, 20___, between GenCorp, Inc., an
Ohio corporation (the “Company”), and the undersigned.
          2. I am requesting indemnification against costs, charges, expenses
(which may include fees and expenses of attorneys and/or others), judgments,
fines and amounts paid in settlement (collectively, “Liabilities”), which have
been actually and reasonably incurred by me in connection with a claim referred
to in Section 3 of the aforesaid Indemnification Agreement.
          3. With respect to all matters related to any such claim, I am
entitled to be indemnified as herein contemplated pursuant to the aforesaid
Indemnification Agreement.
          4. Without limiting any other rights which I have or may have, I am
requesting indemnification against Liabilities which have or may arise out of
 
 

                            [Signature of Indemnitee]             

          Subscribed and sworn to before me, a Notary Public in and for said
County and State, this ______day of ____________, 20___.

                                         

[Seal]
          My commission expires the ______day of ____________, 20___.

 



--------------------------------------------------------------------------------



 



Exhibit 2
UNDERTAKING
STATE OF __________________)
)         SS
COUNTY OF ________________)
          I, ________________________, being first duly sworn, do depose and say
as follows:
          1. This Undertaking is submitted pursuant to the Indemnification
Agreement, dated ____________, 20___, between GenCorp, Inc., an Ohio corporation
(the “Company”) and the undersigned.
          2. I am requesting payment of costs, charges and expenses which I have
reasonably incurred or will reasonably incur in defending an action, suit,
proceeding or claim, referred to in Section 2(a) or 2(b) or any claim referred
to in Section 3, or pursuant to Section 10, of the aforesaid Indemnification
Agreement.
          3. The costs, charges, and expenses for which payment is requested
are, in general, all expenses related to
 
 
 
          4. Part A1
          [Use this paragraph if the Indemnitee is a director of the Company] I
hereby undertake to (a) repay all amounts paid pursuant hereto if it is proved
by clear and convincing evidence in a court of competent jurisdiction that my
action or failure to act which is the subject of the matter described herein
involved an act or omission undertaken with deliberate intent to cause injury to
the Company or undertaken with reckless disregard for the best interests of the
Company and (b) reasonably cooperate,
 
1          The Indemnitee shall not be eligible to execute Part A of this
Undertaking if, at the time of the Indemnitee’s act or omission at issue, the
Amended Articles of Incorporation or the Amended Code of Regulations of the
Company prohibit such advances by specific reference to the Ohio Revised Code
(the “ORC”) Section 1701.13(E)(5)(a), or if the only liability asserted against
the Indemnitee is in an action, suit, proceeding or claim on the Company’s
behalf pursuant to ORC Section 1701.95. In the event that the Indemnitee is
eligible to and does execute both Part A and Part B hereof, the costs, charges
and expenses which are paid by the Company pursuant hereto shall be required to
be repaid by the Indemnitee only if he is required to do so under the terms of
both Part A and Part B hereof.

 



--------------------------------------------------------------------------------



 



at the Company’s sole cost and expense, with the Company concerning the action,
suit, proceeding or claim.
          [Use this paragraph if the Indemnitee is an officer of the Company but
not a director of the Company] I hereby undertake to (a) repay all amounts paid
pursuant hereto (i) with respect to any action, suit, proceeding (other than an
action by or in the right of the Company) brought against me by reason of the
fact that I am or was an officer of the Company for which I received advancement
of Expenses, it is determined that I did not act in good faith and in a manner
which I reasonably believed to be in or not opposed to the best interests of the
Company or (ii) with respect to any action, suit, proceeding or claim brought
against me by or in the right of the Company for which I received advancement of
Expenses, I am adjudged to be liable for negligence or for misconduct in the
performance of my duty to the Company and the court has not determined that I am
entitled to indemnification and (b) reasonably cooperate, at the Company’s sole
cost and expense, with the Company concerning the action, suit, proceeding or
claim.

                             [Signature of Indemnitee]             

          4. Part B
          I hereby undertake to repay all amounts paid pursuant hereto if it
ultimately is determined that I am not entitled to be indemnified by the Company
under the aforesaid Indemnification Agreement or otherwise.

                             [Signature of Indemnitee]             

          Subscribed and sworn to before me, a Notary Public in and for said
County and State, this ______day of ____________, 20___.

                                          

[Seal]
          My commission expires the ______day of ____________, 20___.

-2-